UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

  MICHAEL STALKER,

                       Plaintiff,
                                                            Civil Action No. 19-CV-00205
                 -v-

  ANDREW SAUL,                                              CONSENT ORDER TO
  Commissioner Of Social Security,                          REMAND UNDER SENTENCE 4
                                                            OF 42 U.S.C. § 405(g)
                       Defendant.


       This matter having been opened to the Court by Grant C. Jaquith, United States Attorney

for the Northern District of New York, attorney for Defendant, Jean Del Colliano, Special

Assistant United States Attorney, of counsel, for an Order remanding the within cause of action to

the Defendant under the fourth sentence of 42 U.S.C. § 405(g), so that further administrative action

may be taken; and Plaintiff, through the undersigned attorney, having consented to the within order

and the requested remand, and the Court having considered the matter,



                      16
       IT IS on this ________        August
                              day of ________________________________, 2019;



       ORDERED that the final decision of the Commissioner be and hereby is REVERSED, and

the matter is REMANDED to the Defendant for further administrative action; and it is further
       ORDERED that the clerk of the Court shall enter judgment in favor of the Plaintiff and

against the Defendant, after which, the matter shall be considered DISMISSED with prejudice.




                                    ________________________________________
                                    HON. DAVID E. PEEBLES
                                    U.S. Magistrate Judge



The undersigned hereby consent to the form and entry of the within order:



Dated: August 13, 2019

                                            Grant C. Jaquith
                                            United States Attorney

                                    By:      /s/ Jean Del Colliano
                                            Jean Del Colliano
                                            Special Assistant U.S. Attorney
                                            Attorney for Defendant
Dated: August 13, 2019

                                            Peter A. Gorton


                                    By:     /s/ Peter A. Gorton_________
                                            Peter A. Gorton
                                            Attorney for Plaintiff
                                                3
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

  MICHAEL STALKER,

                       Plaintiff,
                                                          Civil Action No. 19-CV-00205
                 -v-

  ANDREW SAUL                                             FINAL JUDGMENT
  Commissioner Of Social Security,

                       Defendant.

       This matter having been REMANDED and DISMISSED by the Court upon stipulation of

the parties pursuant to 42 U.S.C. § 405(g) and in conformity with Fed. R. Civ. P. 58,



       IT IS, on this _______ day of ____________________________, 2019,

       ORDERED and ADJUDGED that the within matter be, and hereby is REMANDED for

further proceedings and DISMISSED.




                                     _________________________________________
                                     HON. DAVID E. PEEBLES
                                     U.S. Magistrate Judge
